          Case 1:19-cv-02673-VEC Document 109 Filed 04/15/21 Page          USDC1 SDNY
                                                                                 of 2
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 4/15/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 TERRON BELLE, WILLIAM RIOS, RICHARD :
 APPIAH, EDISON QUITO, BONACIO CRESPI, :
 JAMEEL LANG, LUIS RIOS,                                        :
 on behalf of themselves and others similarly                   :
 situated,                                                      :
                                                                :
                                              Plaintiffs,       : 19-CV-2673 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
 THE CITY OF NEW YORK,                                          :
 NEW YORK CITY POLICE OFFICERS                                  :
 “JOHN DOE” 1-50, in their individual and                       :
 official capacities,                                           :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 15, 2021, the parties appeared for a telephone conference to resolve

a discovery dispute;

       WHEREAS Defendants objected to additional discovery requiring further audits related

to the Domain Awareness System (“DAS”);

       WHEREAS Plaintiffs represented that they were willing to pay for additional discovery

related to “DAS snapshots;”

       WHEREAS Defendants represented that such discovery could be completed within 30

days; and

       WHEREAS the parties requested to adjourn the April 22, 2021 fact discovery deadline by

90 days;

       IT IS HEREBY ORDERED that Plaintiffs’ request to take additional discovery related to

DAS snapshots is GRANTED, on the condition that they pay for it.




                                         Page 1 of 2
        Case 1:19-cv-02673-VEC Document 109 Filed 04/15/21 Page 2 of 2




       IT IS FURTHER ORDERED that the fact discovery deadline is adjourned to

Wednesday, June 30, 2021.

       IT IS FURTHER ORDERED that any party that wishes to file a Motion for Summary

Judgment with respect to the named Plaintiffs must do so by no later than Friday, September 3,

2021. Any responses in opposition are due no later than Friday, October 8, 2021. Any replies

in support are due no later than Friday, October 22, 2021.



SO ORDERED.
                                                       ________________________
Date: April 15, 2021                                      VALERIE CAPRONI
      New York, New York                                United States District Judge
